Case 6:19-cv-00373-MJJ-CBW Document 106 Filed 05/08/20 Page 1 of 2 PageID #: 1918




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 JEREMY RAYE DESHOTEL ET AL                      CIVIL ACTION NO. 19-cv-0373

 VERSUS                                          JUDGE JUNEAU

 CARDCASH EXCHANGE INC ET AL                     MAGISTRATE JUDGE
                                                 WHITEHURST


                                   JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including

  the written objections filed, and concurring with the findings of the Magistrate Judge

  under the applicable law;

        IT IS ORDERED that the Motion to Dismiss First Amended Complaint

  [Doc. 58] be GRANTED IN PART AND DENIED IN PART. IT IS ORDERED that

  defendants’ motion to dismiss the plaintiffs’ false imprisonment claim be DENIED

  AS MOOT, as no such claim is pending at this time. IT IS ORDERED that

  defendants’ motion to dismiss all malicious prosecution and civil rights claims –

  under Louisiana, New Jersey, or Arizona law – is GRANTED, and that the

  defendants’ motion to dismiss plaintiffs’ claims for punitive damages is GRANTED.

  With the granting of this motion, the PayPal defendants are dismissed as a defendant

  in this matter.
Case 6:19-cv-00373-MJJ-CBW Document 106 Filed 05/08/20 Page 2 of 2 PageID #: 1919




        THUS DONE AND SIGNED at Lafayette, Louisiana, this the 8th day of

  May, 2020.

                                       _________________________________

                                       UNITED STATES DISTRICT JUDGE
